Title: To George Washington from Anne-César, chevalier de La Luzerne, 12 November 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur
                        A Philadelphie le 12. 9bre November 1782.
                     
                     J’espère que vous ne trouverés pas mauvais que j’aie fait passer directement au Gal Carleton, les deux lettres dont j’ai L’honneur de vous envoyer Copie.  M. de La Touche m’a ecrit qu’il etoit toujours detenu à Newyork et qu’il auroit probablement le tems de recevoir ma reponse si elle lui etoit rendue promptement, c’est ce qui m’a decidé à ecrire par la voie d’Elizabeth Town de preference à celle de Dobb’s ferri.  s’il y a quelque improprieté dans ma demarche, j’espère que Votre Excellence me la passera en faveur de l’objet; J’ose même la supplier de vouloir appuyer ma demande si elle en a L’occasion.  Je la solicite aussi de permettre au Capitaine Asgill de retourner en Europe.  Le Sort de Sa mere a été si malheureux pendant quelque tems qu’il lui a acquis des droits sur la Bonté de Votre Excellence.  J’ai L’honneur d’étre avec un Respectueux et inviolable attachement Monsieur Votre trés humble et trés obéissant serviteur
                     
                        le che. de la luzerne
                     
                  
                  Translation
                     Sir,Philadelphia 12 Novr 1782I hope you will not find it amiss that I have sent directly to General Carleton the two Letters of which the enclosed are copies—Mr de la Touche wrote me that he was yet detained at New York and that he would probably have the time to receive my answer if it came directly—which induced me to write him by way of Elizabeth Town rather than by Dobbs ferry,  If there is any impropriety in the Step I have taken I hope your Excellency will excuse it in consideration of the object in view—I dare even to ask your Excellency to enforce my request—I also take the liberty to request your Excellency to permit Captain Asgill to return to Europe—The situation of his mother has been so unhappy for some time past, that he has a sort of claim on your Excellencys goodness.I have the honor to be—&c.
                     
                        Le Chev. de la luzerne
                        
                     
                  
                Enclosure
                                    
                     
                        Sir,
                        Philadelphia Novr 9. 1782
                     
                     It is with much pleasure that I now have the honor to inclose you the Resolution of Congress in favor of Captain Asgill I am well persuaded that your Justice and humanity will induce you to prevent in future the Excesses that gave rise to this disagreable affair  I shall send this Resolution to France by different opportunities and hope it will be forwarded immediately to Madam Asgill and put an End to the Anxiety she has suffered on account of her Son—but as it is possible that my Letters may arrive later than yours I beg you, Sir, to transmit it also by the first Opportunity I shall also sollicit General Washington to permit Mr Asgill to return to Europe on his parole that Madam Asgill may have her joy compleat and if possible be recompensed for the Alarms she has been so long in.  Receive the assurance &c. &c.
                     
                        Le Chev. de la luzerne
                     
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Philada 9 November 82.
                     
                     By a letter I have this moment received from New York I am informed that Mr de la Touche is yet Prisoner on board the Lion or on Long Island  I should be extremely glad he could be Exchanged immediately promising to return the first Officer of the same rank who shall fall into our hands or if that favor cannot be obtained that he may be permitted to come to Philadelphia for some time—I am well aware  that this matter is not properly in your department but the actual circumstance of the affair and the Letter of Commader Washington to Baron Viomenil must give weight to your recommendation if you will please to employ it.I have &c.
                     
                  
               